DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,648,970 to Lee in view of US 2012/0312031 to Olsen.
Regarding claims 2, 10, 11, and 13 Lee discloses a bottle with a chamber (bottle and inside of bottle, Fig. 2), a thermal cover (102, 106) with a closed first end (top) and open second end (bottom)that extends over a portion of the bottle (Fig. 2), the thermal cover with an outer wall (102), and a bottom cover (base, Fig. 2) that is opposite of the thermal cover and encloses the bottle along with the thermal cover (Fig. 2). Lee does not disclose an inner wall with a gap between the inner and outer walls.
However, Olsen discloses inner (38) and outer (12) walls with a gap (40) therebetween that is a vacuum (Fig. 2, [0030]).

Regarding claims 3, 4, 14, and 15 the thermal cover (102, 106) of Lee extends along substantially all of the bottle (Fig. 2).
Regarding claims 6, 7, 17, and 18 Olsen futher discloses a temperature sensor (64) that senses the temperature of the container contents [0038].
Regarding claims 8, 9, 19, and 20 Olsen further discloses a phase change material (42) sealed by a third wall in a second gap (Fig. 2, [0030]).
Regarding claim 12 the gap in Lee must contain air and this also provides some insulation.
Regarding claim 21 Lee further discloses that the thermal cover includes one or more magnets (col. 3, ln. 40-50).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,648,970 to Lee in view of US 2012/0312031 to Olsen and in further view or US 2013/0247591 to DeMasi.
Regarding claims 5 and 16 Lee/Olsen does not disclose that the bottom cover has a cavity for a portion of the bottle.
However, DeMasi discloses a bottle container with the inner bottle inserted into a base structure (80) [0041].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761